Title: To Alexander Hamilton from Joseph Strong, 11 August 1796
From: Strong, Joseph
To: Hamilton, Alexander


Cooperstown [New York] August 11, 1796. “I having been lately imployed by several Defendants in Actions of Trespass recommended by Joshua Mercereau in Tioga County for fishing in the Susquehannah River where he owned the Soil on both sides thereof and on argument thereof befor Balthazar De Haert Esqr. (your late partner in business while I were under your Tuition) as an umpire, being disappointed in his decision for the plaintiff in Support of the Actions, in private conversation with him afterwards we offered to submit the same to your Opinion—in consequence whereof as well as to satisfy myself & employers I transmit you the foregoing Case comprising the whole question.… Permit me Sir to request your Opinion on the Case.…”
